EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Jennifer Turchyn on Thursday, May 27, 2021.
The application has been amended as follows: 
IN THE CLAIMS:
In independent claim 9, 
-line 11, the word -- the -- has been inserted before the word “tobacco”. 
	-line 13, the word “a” has been replaced with the word -- the --.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836.  The examiner can normally be reached on Thursdays and alternate Monday and Tuesdays, 7:00A-3:00P EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIONNE W. MAYES/Examiner, Art Unit 1747                                                                                                                                                                                                        

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747